August 29, 2008


Ms. Erica W. Harris
Susman Godfrey L.L.P.
1000 Louisiana Street, Suite 5100
Houston, TX 77002-5096


Mr. G. Scott Fiddler
Law Office of G. Scott Fiddler, P.C.
9601 Jones Road, Suite 250
Houston, TX 77065
Honorable Carroll E. Wilborn Jr.
Judge, 344th District Court
P. O. Box 490
Anahuac, TX 77514


Mr. Peter M. Kelly
Law Office Of Peter M. Kelly, P.C.
1005 Heights Blvd.
Houston, TX 77008

RE:   Case Number:  04-1049
      Court of Appeals Number:  01-03-01055-CV
      Trial Court Number:  20504

Style:      IN RE  POLY-AMERICA, L.P., IND. AND D/B/A POL-TEX
      INTERNATIONAL, AND POLY-AMERICA GP, L.L.C.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie Thompson |
|   |Mr. R. B. Scherer   |
|   |Jr.                 |
|   |Mr. Jeffrey C. Londa|
|   |                    |
|   |Ms. Audrey Elaine   |
|   |Mross               |